HARDY, Judge
(dissenting).
The majority opinion correctly states the fact that plaintiff in this suit attempted to state a different cause of action. It is my opinion, from examination of the pleadings, that he has signally failed in this effort. *245I am convinced that this suit lies between the same parties on the same cause of action and seeks the same relief — a money judgment — which was asserted by this plaintiff in the former suit. It follows that the plea of res judicata was correctly sustained. Therefore, I respectfully dissent from the conclusion and the decree set forth in the majority opinion.
Rehearing denied; HARDY, J., dissents.